Mr. Chief Justice Hernández
delivered the opinion of the court.
In the case of Ramón Dapena, as judicial defensor for the infant children of Dolores Lucero, namely, Carmen, Lucia, and José Lucero, against the heirs of José Vilá y Soler, in. re filiation, after the District Court of Ponce had rendered judgment, and while said judgment was pending appeal taken therefrom, the representative of the plaintiffs filed a motion in said court asking that the sum of $50 he assigned them for support, to he paid monthly in advance and charged to> the Estate of José Vilá y Soler.
After hearing the motion, the aforesaid court made an order on August 19, 1910, directing the heirs of José Vilá y Soler to allow the plaintiffs, Carmen, Lucía, and José Lu-cero, a.monthly pension of $30, payable in advance, to begin on September 1 following. Prom said order the defendants took an appeal to this Supreme Court on the next day (September 2).
*158We cannot consider and decide such, appeal, having no jurisdiction therefor, because, referring as it does to a special order made after a final judgment, the appeal should have been taken within the period of 10 days prescribed by paragraph 3, section 295, of the Code of Civil .Procedure, which period has been exceeded, reckoning from August 19, when the order appealed from was made, to September 2, ’when the appeal was taken.
For the foregoing reasons the appeal from the order of August 19, 1910, should be dismissed.

Dismissed.

Justices MacLeary, Wolf, del Toro, and Aldrey concurred.